



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Bakajika, 2015 ONCA 2

DATE: 20150105

DOCKET: C58678

Strathy C.J.O., Doherty and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Arsene Bakajika

Appellant

Lauren M. Wilhelm, for the appellant

Geoffrey Roy, for the respondent

Heard and released orally: December 19, 2014

On appeal from the conviction entered on October 10, 2013
    by Justice Richard J. LeDressay of the Superior Court of Justice, sitting without
    a jury.

ENDORSEMENT

[1]

The appellant appeals his conviction for possession of cocaine and
    marijuana for the purposes of trafficking. He says the trial judge erred in law
    in finding that the arresting officer had reasonable and probable grounds to
    arrest him, that the ensuing search incidental to arrest was a violation of his
    s. 8
Charter
rights and that the evidence seized should have been
    excluded.

[2]

The trial proceeded as a blended
voir dire
. It was acknowledged
    that the officer subjectively believed that he had reasonable and probable
    grounds to arrest and the issue was whether the grounds were objectively
    reasonable.

[3]

The appellant accepts the findings of fact made by the trial judge. He
    acknowledges that the trial judge stated the correct legal test, but says he
    erred in law in the application of that test.

[4]

It is common ground that whether the facts found by the trial judge
    amount in law to reasonable and probable grounds is a question of law and is
    subject to review for correctness:
R. v. Mackenzie
, [2013] S.C.R. 250.

[5]

The trial judge summarized, at paragraphs 6-11 of his reasons, the
    observations (nine in all) that led the officer to believe that he had
    reasonable and probable grounds. After reviewing the relevant authorities, the
    trial judge set out his assessment of the evidence at paragraphs 45 to 47. He
    noted in particular, the need to consider the entirety of the constellation of
    factors taken into consideration by the officer as well as the dynamics of the
    situation in that the decision to arrest had to be made relatively quickly.

[6]

We agree with his analysis of those factors and with his conclusions. It
    is therefore unnecessary to address the s. 24(2)
Charter
issue.

[7]

For these reasons, we dismiss the appeal.

G.R. Strathy C.J.O.

Doherty J.A.

David Watt J.A.


